1




                       CATHYE MORENO
                  OFFICIAL COURT REPORTER            FILED IN
                 COUNTY COURT AT LAW NO. 1    5th COURT OF APPEALS
                       214-653-7496               DALLAS, TEXAS
                                             12/29/2014 10:33:29 AM
                                                    LISA MATZ
                                                      Clerk
December 29, 2014
Ms. Lisa Matz, Clerk of the Court
Court of Appeals, 5th District
George L. Allen, Sr., Courts Building
600 Commerce Street, Suite 200
Dallas, Texas 75202

RE:      Court of Appeals Number:   05-14-01582-CV
         Trial Court Number:        CC-14-03380-A
STYLE:   Nteesha S. Smith
         V.
         Benedict Olusola, MD


Dear Ms. Matz,
I received your notice of appeal for the above-styled
case. The Reporter's Record was due December 28, 2014.
There was a hearing on 12/11/14 that was heard off the
record; therefore, there is not a record to produce.


Respectfully,
/s/ Cathye Moreno, CSR
Cathye Moreno, Texas CSR 6076
Official Court Reporter
County Court at Law No. 1
600 Commerce Street, Suite 550
Dallas, Texas 75202